Citation Nr: 0116576	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for androgenic 
alopecia, claimed as a result of undiagnosed illness.

3.  Entitlement to service connection for low sperm count, 
claimed as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to February 
1992.  This appeal arises from an April 1998 rating decision 
of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office.  In September 1998, the 
veteran's claims folder was transferred to the Nashville, 
Tennessee, regional office (RO).

In January 2001, a hearing was held in Nashville, Tennessee, 
before the undersigned Board member, who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2000).

The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in the REMAND 
section below.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims for service 
connection for disabilities claimed as due to undiagnosed 
illness.

2.  The veteran's complaints of hair loss have been 
attributed to the known clinical diagnosis of androgenic 
alopecia, or male pattern baldness, which is not a disability 
for VA purposes.

3.  There is no competent evidence of record to establish the 
presence of disability due to low sperm count.


CONCLUSION OF LAW

Androgenic alopecia, and low sperm count, claimed to be a 
result of undiagnosed illness, were not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues of entitlement to 
service connection for disabilities claimed as due to 
undiagnosed illness, the Board finds that those issues are 
adequately developed for appellate review, and need not be 
remanded to the RO for initial review in light of the VCAA.  
The duty to assist has been met in that the RO has secured 
all pertinent records of which it had notice and has arranged 
for adequate VA examinations to evaluate the claims.  
Furthermore, in the statement of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2000).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician and other non-medical 
indicators capable of independent verification.  While 
objective indications appear to contemplate evidence other 
than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).

Service medical records show no complaints or findings 
related to hair loss or low sperm count.  On the separation 
examination in December 1991, head and genitourinary 
examinations were normal.

On VA general medical examination in July 1997, the examiner 
noted the following:

Hair loss on the top of the head 
extending to the forehead secondary to 
either a natural individual process 
versus a systemic disease that there are 
no clues for at this time.  There was no 
hair loss or baldness as documented by 
family pictures that veteran showed to 
this examiner this morning.  His twin 
brother had a normal hair pattern on the 
top of his head in comparison with a 
thinner are on the top of the head of the 
veteran.  Anyhow, the pattern of his 
alopecia appeared to be a baldness of 
male pattern alopecia called androgenic 
alopecia.  According to the Diseases of 
Skin of Andrews Clinical Dermatology, 8th 
Edition, the androgenic alopecia could 
come as sudden hair loss in the 20's and 
then proceed very slowly for a number of 
years.

Thus, the medical record shows a diagnosis of androgenic 
alopecia.  The record therefore establishes that the veteran 
has a diagnosed condition and that the hair loss is not 
attributable to any undiagnosed illness.  Because the 
veteran's hair loss has been attributed to a known clinical 
diagnosis, 38 C.F.R. § 3.317 does not apply.  

Male pattern alopecia is the most common form of androgenic 
alopecia.  Stedman's Medical Dictionary 52 (26th ed. 1995).  
"Androgenic" refers to an androgen, which is the generic form 
for an agent, usually a hormone, that encourages development 
of male sex characteristics.  Stedman's at 75.  In other 
words, male pattern alopecia is a congenital condition which 
is not subject to service connection.  38 C.F.R. § 3.303(c) 
(2000).

In September 1997, testing by VA indicated that the veteran's 
sperm count was 4 mill/ml, with 10-20 mill/ml noted as the 
normal reference range.  In October 1997, there was a 
notation of "low sperm count."  Scrotal ultrasound was 
unremarkable with the exception of two small epididymal cysts 
within the tail of the right epididymis, without increased 
vascularity to suggest current inflammation.  Testosterone 
levels were within the normal range on testing in October 
1997.  In February 1998, there was again an indication of low 
sperm count.  A private record of semen analysis dated in 
October 2000 and submitted by the veteran, showed "normal 
sperm parameters."

No competent medical evidence has connected the veteran's low 
sperm count with his period of service.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  As noted above, service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Similarly, 38 C.F.R. § 3.317 
requires evidence of a disability.  Upon review of the 
record, the Board finds that there is no competent medical 
evidence of disability associated with low sperm count, which 
is a symptom rather than a disability in itself.  Moreover, 
while a low sperm count was indicated on earlier reports, the 
most recent evidence submitted by the veteran showed normal 
sperm parameters.  Thus, it is not even clear that the 
symptom of low sperm count is currently present, and in any 
event, infertility, which would be a disability for VA 
purposes, has not been diagnosed on any of the medical 
reports of record.  In the absence of proof of a current 
disease or injury, there is no disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board notes that the veteran is competent to report that 
of which he has personal knowledge, that is, what comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran contends that 
he has hair loss and low sperm count which he believes 
resulted from his active service in support of the Persian 
Gulf War.  He has submitted lay statements from friends and 
family members to the effect that he lost a great deal of 
hair after his return from the Gulf.  However, in the absence 
of medical evidence demonstrating a relationship between his 
complaints and his period of service, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray, 5 Vet. App. 211.  


ORDER

Service connection for androgenic alopecia, claimed as a 
result of undiagnosed illness, is denied.

Service connection for low sperm count, claimed as a result 
of undiagnosed illness, is denied.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A VA psychiatric examination in November 1997 did not show an 
Axis I diagnosis.  However, a VA treatment record dated in 
May noted a "suggestion of post-traumatic stress disorder."  
A post-traumatic stress disorder assessment was undertaken in 
July 1998; however, that assessment does not appear to have 
been completed.  Thus, the nature of the veteran's 
psychiatric disorder, if any, remains in some doubt.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran served in the Persian Gulf during 1990 and 1991 
with a field artillery unit.  The veteran's DD-214 notes that 
his primary specialty was Combat Signaler.  

In a written statement dated in June 1998 and in hearing 
testimony in January 2001, the veteran submitted details of 
claimed stressors.  He contended that his unit experienced 
mortar fire, and that he saw numerous dead Iraqis and oil well 
fires. 

The RO has not attempted to verify the veteran's claimed 
stressors.  The Board notes that the veteran does not have any 
combat decorations.  The current documentation does not show 
that the veteran was in combat; however, it does not rule out 
such a possibility either.  If he were not engaged in combat, 
verification of the veteran alleged inservice stressors is 
critical to his claim for service connection to provide 
credible supporting evidence that the claimed stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2000).  

The RO should contact the veteran and request any additional 
information that may be helpful in verifying his claimed 
stressors, including the names and addresses of anyone who 
witnessed any of the claimed events, and more specific 
information regarding locations of mortar attacks or dead 
bodies.  The RO should then summarize the veteran's claimed 
stressors (even if he provides no additional details) and 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to attempt to verify the events.  If 
deemed appropriate, the veteran should then be scheduled for 
a VA psychiatric examination.  The background history which 
would be provided by verification of the inservice stressors 
alleged by the veteran is of particular importance to a 
psychiatrist examining him for post-traumatic stress 
disorder.  The United States Court of Veterans Appeals 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
post-traumatic stress disorder due to service is present 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of post-traumatic stress disorder that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request any information that may be 
helpful in verifying his claimed 
stressors, including the names and 
addresses of anyone who witnessed any of 
the claimed events, and more precise dates 
and locations of the claimed mortar 
attack.

3.  The RO should review the file, 
including the veteran's written statement 
dated in June 1998, the November 1997 VA 
examination report, and his hearing 
testimony before the Board in January 
2001, and prepare a summary of all the 
veteran's claimed stressors.  The summary 
and all associated documents showing the 
units to which the veteran was assigned 
while in Southwest Asia should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  They should be 
requested to provide any information to 
show whether the veteran was engaged in 
combat with the enemy and to corroborate 
the veteran's alleged stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant ". . . engaged in combat with 
the enemy."  If it is determined that 
the veteran was not in combat, the 
stressors require corroboration.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a Board of two psychiatrists 
who have not previously examined him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  The examiners are 
specifically requested to review the 
January 2001 psychological report of the 
veteran.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000). 

7.  Following the above, the RO should 
readjudicate the claim for service 
connection for post-traumatic stress 
disorder.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



